Dissenting Opinion by
Head, J.:
I find myself unable to agree that the conclusion reached by the majority opinion is sound. It seems to me the interpretation given to the Act of 6th April, 1905, P. L. 112, and especially the first broad enacting clause thereof, denies to the statute the force its very language imports and leaves the unfortunate pauper, dependent on public aid for his existence, without power to acquire a legal settlement in any district other than the one first chargeable with his support.
I cannot see that there is involved any question whether or not the Act of 1905 repeals the Act of 1836. The affirmance of the order of the court below necessitates no such inquiry. The earlier act, in eight separately numbered clauses of section 9, declares that many differing conditions under which “a settlement may be gained in any district.” No one of them dealt with a situation where the pauper, dependent for his existence on- public aid from some source, voluntarily sought to acquire a new settlement. We may concede the decisions under that act distinctly declared that as long as a pauper was in the receipt of aid from a district upon which he was legally chargeable, he was without power to acquire a settlement elsewhere. In Overseers of Lewisburg v. Overseers of Milton, 18 W. N. C. 141, the court below thus stated the exact point decided, in language adopted by. the Supreme Court: “So long as he was a pauper, chargeable to and receiving aid from East Buffalo, it was im*497possible for him to obtain a settlement in Milton. Emancipation from this state was necessary to give him power to obtain a new settlement.” Given a case where an attempt at emancipation meant the certainty of starvation, the victim of misfortune or disease was as firmly shackled to one locality as if he had been sentenced to spend his life there as a punishment for crime.
Is it inconceivable the legislature might, at some time, determine to ameliorate that hard condition? It is my conviction that laudable purpose was accomplished by the Act of 1905. “Be it enacted, etc. That a settlement may be gained in any poor district, by any person married or single, who bona fide comes to inhabit therein and continues to reside there for one year.” Can it be successfully urged that language needs any construction to make clear its meaning? Does it not apply as well to a pauper receiving aid as to another? Does it not enable him to ' have a choice as to the locality where he may reside with the least discomfort and unhappiness, even though, through no fault of his own, he must still be helped to maintain his existence? He must have a legal settlement somewhere. The statute plainly declares he himself may change it. It does not proclaim in letter or, as I think, in spirit, that in order to exercise this right he must give up the old settlement, and the necessities of existence coming therefrom during the period of time that must elapse before he can be finally established in his new settlement. To so conclude seems to me to hold there was neither purpose nor effect in the broad enactment I have quoted. Is it going too far to assert that, in construing language that plainly speaks its own meaning, there has been written into the statute just what would keep the law as it was before, rendering its first broad enactment a mere declaration of something already existing? Judicial interpretation of obscure language in a statute is a necessary and beneficial function of the courts; but where the legislator has spoken clearly the *498duty of the courts is to administer the law as it is written.
The learned court below has found as a fact that the person in question had complied with every condition named in the statute, and I cannot doubt the correctness of the resulting conclusion that a legal settlement in Westmoreland County had been acquired. I would affirm the order or decree appealed from.